DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges receipt of amendments/arguments filed 11/1/21.  The arguments set forth are addressed herein below.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/21.  Claims 1-20 remain pending, Claims 12-20 are non-elected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
An information processing device comprising a control unit configured to perform a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user, and perform a control to provide present 

Independent Claim 10:
An information processing method comprising the steps of: performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; and performing a control to provide present location related information regarding a present location until the user arrives at the destination according to the destination guidance information in the form of voice communication with the user.

Independent Claim 11:
A program for causing a computer to execute a process comprising the steps of: performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; and performing a control to provide present location related information regarding a present location until the user arrives at the destination according to the destination guidance information in the form of voice communication with the user.

In summary, in regards to claims 1-11, with emphasis on at least Independent Claims 1 and 10-11, the claimed invention recite an abstract idea of performing a control to provide destination guidance information for guiding to a destination in a form 
This judicial exception of Claims 1-11 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (device, control unit, program) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) 1-11 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “device”, “control unit”, and/or “program” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Applicant discloses that “The above-described series of processes may be performed by hardware or software.  In a case where the series of processes is performed by software, a program constituting the software is installed on a computer.  Here, the computer includes a computer incorporated in dedicated hardware, a general-purpose personal computer, for example, that can execute various functions by installing various programs, and the like” (¶ 294); “The input unit 1006 includes a keyboard, a mouse, a microphone, and the like.  The output unit 1007 includes a display, a speaker, and the like.  The storage unit 1008 includes a hard disk, a non-volatile memory, and the like.  The communication unit 1009 includes a network interface and the like.” (¶ 296); “The programs to be executed by the computer (CPU 1001) can be provided by being recorded on, for example, the removable medium 1011 as a package medium or the like.” (¶ 298).  Such disclosure suggests that any software 
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the 
Nor do the dependent claims 2-9 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping of Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Claim(s) 11 are ineligible subject matter because the claimed limitations are drawn toward non-statutory subject matter.  Particularly, the broadest reasonable interpretation of the claims is drawn toward a program (also called computer readable medium and other such variants), which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Therefore, since the claims cover transitory propagating signals per se the claims are rendered non-statutory.  In order to overcome 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0198455).
Claims 1 and 10-11:  Chen discloses an information processing device (Fig. 1- (100)), method thereof, and program for causing a computer (Figs. 1a-b, ¶ 72) to execute the method thereof, the device comprising a control unit configured to perform a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user (58-59, 61-62, 96-97, 155-156, 161-163, 169, 172), and perform a control to provide present location related information regarding a present 
Claim 4:  Chen discloses wherein, as the destination guidance information, different information is provided according to a distance from the destination (¶ 161 “For example, the smart necklace 100 may provide output such as "Macy's is 200 yards to your 2 o'clock," "Belks is upstairs to your left," "Sears is 100 yards forward and 
200 yards to the left," a particular vibration pattern or the like”; ¶ 169 “The navigation instructions may be provided in various manners.  For example, all instructions may be initially provided to the user and then updated or corrected as the user proceeds along the route.  In some embodiments, instructions are provided as the user traverses the route.  In some embodiments, navigation instructions may be provided using clock face directions, such as "turn to your 2 o'clock, proceed 20 yards, turn to your 11 o'clock, proceed 10 yards," or by providing direction information, such as 
"turn to your right, proceed 20 yards, turn to your left, proceed 5 yards," or 
the like.”; ¶ 172 “In block 1422, if the processor 111 has determined that the smart 
necklace 100 is at the desired object, person or place, then the smart necklace 
100 may alert the user via the interface array 130.  For example, the smart 
necklace 100 may output audio that says "arrived at Macy's."”).
Claim 6:  Chen teaches wherein the destination guidance information is a line for notification of increasing proximity to the destination (¶ 161 “For example, the smart necklace 100 may provide output such as "Macy's is 200 yards to your 2 o'clock," "Belks is upstairs to your left," "Sears is 100 yards forward and 200 yards to the left," a 
100 may alert the user via the interface array 130.  For example, the smart 
necklace 100 may output audio that says "arrived at Macy's."”), a line for inviting to a left side (¶ 169 “The navigation instructions may be provided in various manners.  For example, all instructions may be initially provided to the user and then updated or corrected as the user proceeds along the route.  In some embodiments, instructions are provided as the user traverses the route.  In some embodiments, navigation instructions may be provided using clock face directions, such as "turn to your 2 o'clock, proceed 20 yards, turn to your 11 o'clock, proceed 10 yards," or by providing direction information, such as "turn to your right, proceed 20 yards, turn to your left, proceed 5 yards," or 
the like.”), or a line for inviting to a right side (¶ 169 “The navigation instructions may be provided in various manners.  For example, all instructions may be initially provided to the user and then updated or corrected as the user proceeds along the route.  In some embodiments, instructions are provided as the user traverses the route.  In some embodiments, navigation instructions may be provided using clock face directions, such as "turn to your 2 o'clock, proceed 20 yards, turn to your 11 o'clock, proceed 10 yards," or by providing direction information, such as "turn to your right, proceed 20 yards, turn to your left, proceed 5 yards," or the like.”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen (US 2015/0198455) or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (US 2015/0198455) in view of Kishore (US 2014/0347368).
Claim 2:  Chen teaches that the destination guidance information and the present location related information are provided as lines uttered by voice (see above); however, one of ordinary skill in the art recognizes that if an electronic voice provides 
	However, in the alternative, Chen teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 250).  Furthermore, an analogous art of Kishore teaches a similar type of system, wherein utterances thereof are representative of a virtual character (Abstract, ¶ 46, 48, 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, particularly the utterances thereof, of Chen with the virtual character utterances as taught by Kishore to provide a cost-effective, uncomplicated, versatile, and effective devices (Kishore - ¶ 136).  Such a modification reduces cost and increases performance (Kishore - ¶ 136).
Claim 8:  Chen in view of Kishore teaches herein the present location related information is a line regarding memories set to the virtual character (Chen teaches that the device recognizes the user’s habits and based on the present location, such as at a coffee shop along a navigated route, of the user and such habits provides verbal alerts to the user - ¶ 59, since the verbal alerts are now representative of a virtual character as modified by Kishore, such verbal alerts are lines regarding memories set to the virtual character).

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Azami (US 2012/0149395).
(As best understood given it’s reasonable broadest interpretation a quest is understood as a task that must be completed – see applicant’s specification ¶ 96, 262, 265)
Claim 3:  Chen teaches the above, but lacks explicitly suggesting the destination is an area where a quest is set.  Chen at least teaches various modifications can be applied without departing from the overall scope of the invention (see above) and that the device can be used for providing varying services (¶ 67).  Furthermore, Azami teaches a similarly structured system that verbally or visually guides (¶ 47-48) a user to a destination (¶ 47-48), wherein a destination includes a location where a quest (specific operation or task must be completed) is set (Abstract, ¶ 36-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to include quest destinations as taught by Azami to provide varying and attractive services using location information (Azami - ¶ 8).  Such a modification would prove more exciting to the user (Azami - ¶ 8).
Claim 7:  Chen teaches the above, but lacks explicitly suggesting wherein the present location related information is information regarding a quest set to a predetermined place, and is provided when the predetermined place is reached.  Chen at least teaches various modifications can be applied without departing from the overall scope of the invention (see above) and that the device can be used for providing varying services (¶ 67).  Furthermore, Azami teaches a similarly structured system wherein the present location related information is information regarding a quest set to a predetermined place, and is provided when the predetermined place is reached (Abstract, ¶ 36-40, when the user reaches a predetermined place or destination present location .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Barton (US 6,446,002).
Claim 5:  Chen teaches the above, in addition to when the distance from the destination is long, specific information regarding the destination is provided as the destination guidance information (¶ 161 “For example, the smart necklace 100 may provide output such as "Macy's is 200 yards to your 2 o'clock," "Belks is upstairs to your left," "Sears is 100 yards forward and 200 yards to the left," a particular vibration pattern or the like”; ¶ 172 “In block 1422, if the processor 111 has determined that the smart necklace 100 is at the desired object, person or place, then the smart necklace 100 may alert the user via the interface array 130.  For example, the smart necklace 100 may output audio that says "arrived at Macy's."”), but lacks explicitly suggesting wherein, when the distance from the destination is short, information indicating characteristics of a surrounding environment of the destination is provided as the destination guidance information.  Chen at least teaches various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Barton discloses a similar type of navigational device, wherein, when the distance from the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Kishore (US 2014/0347368), and in further view of Chin (US 9,311,802).
Claim 9:  Chen in view of Kishore teaches the above, in addition to the present location related information is information regarding discovering an object such as an obstacle or hazard (Chen - ¶ 59, 168, 170, 174-175, 177), but lacks explicitly suggesting the information regarding placing a toy of the virtual character or discovering a toy.  Chen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Chin teaches that hazards can include toys (Col. 3:45-65, Col. 13:45-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the discovery of hazards of Chen in view of Kishore to include toys as taught by Chin because such a modification would have yielded predictable results, namely, a means of discovering various types of hazards in which  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715